Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no. 16/599,685 which is a CON of 10,474,756 (app 15/852,418).  
	A terminal disclaimer has been submitted and approved.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach training a text classifier by:

	receiving, by a computer system, a natural language text; 
processing the natural language text by an autoencoder represented by an artificial neural network comprising an input layer, a hidden layer, and an output layer; 
feeding, to a text classifier, an input vector comprising an output of the hidden layer; and 
determining, using the text classifier, a degree of association of the natural language text with a certain text category.
	The Application teaches:
[0061] At block 240, the computer system may utilize the trained autoencoder to process the identified training data set in order to produce the output of the autoencoder's hidden layer. Since the autoencoder has been trained on the whole corpus of texts including both un-annotated and annotated texts, the output of the hidden layer of the autoencoder processing an annotated text from the training data set would presumably reflect not only the input text features of the particular annotated text, but also the information that has been gleaned by the autoencoder from the whole text corpus during the autoencoder training. 
[0062] At block 250, the computer system may train the classifier utilizing the output produced by the hidden layer of the autoencoder as the input of the classifier.

	Sen et al (2019/0138599), the closest art of record, teaches performing semantic analysis on electronic communications using a neural network to detect individual’s reactions or emotions.  Neural network may be trained using annotated data (55), to then enable unannotated text to be processed to determine emotion categories for the unannotated text strings (64). 
	However Sen does not teach the limitations of claim 1.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657